In re Patterson Insurance Company; — Defendants); applying for writ of certiorari and/or review; Parish of Acadia, 15th Judicial District Court, Div. “K”, No. 69556; to the Court of Appeal, Third Circuit, No. CA96-0961.
Granted. La.R.S. 32:900 L clearly permits the purchaser of a policy to exclude from coverage a resident of his household. The decision of the court of appeal is reversed. The judgment of the trial court granting summary judgment in favor of Patterson Insurance Company and dismissing plaintiffs’ claims against it is reinstated.
LEMMON and KIMBALL, JJ., would grant and docket.
JOHNSON, J., would deny the writ.
CALOGERO, C.J., not on panel; recused.